Exhibit h (xx) USAA Transfer Agency Company 9800 Fredericksburg Road San Antonio, TX78288 Gentlemen: Pursuant to Section 1(b) of the Amended and Restated Transfer Agency Agreement dated as of May 1, 2012, between USAA Mutual Funds Trust (the Trust), formerly known as USAA State Tax-Free Trust, and USAA Transfer Agency Company d/b/a Shareholder Account Services, (the Transfer Agent or SAS) please be advised that the Trust has established two new series (New Funds) and three new classes of its shares (New Classes) as set forth below: USAA Target Retirement 2060 Fund USAA Flexible Income Fund USAA Global Managed Volatility Fund Shares USAA Total Return Strategy Fund Institutional Shares USAA Ultra Short-Term Bond Fund Institutional Shares Please be further advised that the Trust desires to retain the Transfer Agent to render transfer agency services under the Transfer Agency Agreement to the New Funds and New Classes in accordance with the fee schedule attached hereto as Exhibit A. Please state below whether you are willing to render such services in accordance with the fee schedule attached hereto as Exhibit A. USAA MUTUAL FUNDS TRUST Attest:/S/ JAMES G. WHETZEL By: /S/ DANIEL S. MCNAMARA James G. Whetzel Daniel S. McNamara Secretary President Dated:July 12, 2013 We are willing to render services to the New Funds and New Classes in accordance with the fee schedule attached hereto as Exhibit A. USAA TRANSFER AGENCY COMPANY Attest: /S/ JAMES G. WHETZEL By: /S/ TERRI LUENSMANN James G. WhetzelTerri Luensmann Secretary Vice President Dated:July 12, 2013 Exhibit A USAA Transfer Agency Company Fee Information for Services as Plan, Transfer, and Dividend Disbursing Agent USAA MUTUAL FUNDS TRUST (formerly known as USAA State Tax-Free Trust) Transfer Agency Fee - The annual maintenance charge includes the processing of all transactions and correspondence. The fee is billable on a monthly basis at the rate of 1/12 of the annual fee. SAS will charge for each open and funded account as determined in SAS's sole discretion from the month the account is opened through January of the year following the year all funds are redeemed from the account. In its sole discretion, SAS can determine to charge or waive the applicable fee. USAA Target Retirement 2060 Fund – charge per account$0 USAA Flexible Income Fund Shares – charge per account$25.50 USAA Flexible Income Fund Adviser Shares – charge per account $25.50 USAA Global Managed Volatility Fund Shares – charge per account $23 The annual fee for the following includes the processing of all transactions and correspondence. The fee is calculated on average daily net assets at the rates noted below and are accrued daily and paid monthly. USAA Flexible Income Fund – Institutional Shares 0.10% USAA Total Return Strategy Fund Institutional Shares0.10% USAA Ultra Short-Term Bond Fund Institutional Shares0.10% USAA MUTUAL FUNDS TRUSTUSAA TRANSFER AGENCY COMPANY By: /S/ DANIEL S. MCNAMARABy:/S/ TERRI LUENSMANN Daniel S. McNamara Terri Luensmann President Vice President Dated: July 12, 2013 Dated:July 12, 2013 Exhibit h (xxi) USAA Asset Management Company 9800 Fredericksburg Road San Antonio, TX78288 Gentlemen: Pursuant to paragraph 1(b) of the Administration and Servicing Agreement dated as of August 1, 2001, as amended, between USAA Mutual Funds Trust (the Trust), formerly known as USAA State Tax-Free Trust, and USAA Investment Management Company as transferred to USAA Asset Management Company (AMCO) (the Administrator), please be advised that the Trust has established two new series of its shares (New Funds) and three New Class (New Classes) of its shares as set forth below, and please be further advised that the Trust desires to retain the Administrator to render administration and shareholder servicing services under the Administration and Servicing Agreement to the New Funds and New Classes of shares at the fees stated below: USAA Target Retirement 2060 Fund 0.00% USAA Flexible Income Fund Shares 0.15% USAA Flexible Income Fund Adviser Shares 0.15% USAA Flexible Income Fund Institutional Shares 0.10% USAA Global Managed Volatility Fund Shares 0.15% USAA Total Return Strategy Fund Institutional Shares 0.10% USAA Ultra Short-Term Bond Fund Institutional Shares 0.10% In addition, revised Exhibit A to the Administration and Servicing Agreement reflecting the addition of the New Funds and New Classes to the Administration and Servicing Agreement is attached hereto as Exhibit A and is hereby approved. Please state below whether you are willing to render such services at the fees stated above. USAA MUTUAL FUNDS TRUST Attest:/S/ JAMES G. WHETZEL By: /S/ DANIEL S. MCNAMARA James G. Whetzel Daniel S. McNamara Secretary President Dated:July 12, 2013 We are willing to render services to the New Funds and New Classes at the fees stated above. In addition, we approve Exhibit A hereto as revised Exhibit A to the Administration and Servicing Agreement. USAA ASSET MANAGEMENT COMPANY Attest:/S/ JAMES G. WHETZELBy: /S/ BROOKS ENGLEHARDT James G. Whetzel Brooks Englehardt Secretary President Dated:July 12, 2013 EXHIBIT A - LISTING OF FUNDS AND FEES Aggressive Growth Fund 0.25% Aggressive Growth Fund – Institutional Shares0.10% Capital Growth Fund 0.15% California Bond Fund 0.15% California Money Market Fund 0.10% Cornerstone Conservative Fund 0.00% Cornerstone Moderately Conservative Fund 0.15% Cornerstone Moderate Fund 0.15% Cornerstone Moderately Aggressive Fund 0.15% Cornerstone Aggressive Fund 0.15% Cornerstone Equity Fund 0.00% Emerging Markets Fund 0.15% Emerging Markets Fund – Institutional Shares 0.10% Extended Market Index Fund 0.25%* First Start Growth Fund 0.15% Flexible Income Fund 0.15% Flexible Income Fund – Institutional Shares 0.10% Global Managed Volatility Fund 0.15% Global Managed Volatility Fund – Institutional Shares0.05% Government Securities Fund 0.15% Growth & Income Fund 0.15% Growth and Tax Strategy Fund0.15% Growth Fund 0.15% Growth Fund – Institutional Shares 0.10% High Income Fund 0.15% High Income Fund – Institutional Shares 0.10% Income Stock Fund 0.15% Income Stock Fund – Institutional Shares 0.10% Income Fund 0.15% Income Fund – Institutional Shares 0.10% Intermediate-Term Bond Fund 0.15% Intermediate-Term Bond Fund – Institutional Shares 0.10% International Fund 0.15% International Fund – Institutional Shares0.10% Managed Allocation Fund 0.05% Money Market Fund 0.10% Nasdaq-100 Index Fund 0.15% New York Bond Fund 0.15% New York Money Market Fund 0.10% Precious Metals and Minerals Fund 0.15% Precious Metals and Minerals Fund – Institutional Shares 0.10% Real Return Fund 0.15% Real Return Fund – Institutional Shares0.10% S&P 500 Index Fund 0.06% Science & Technology Fund 0.15% Short-Term Bond Fund 0.15% Short-Term Bond Fund – Institutional Shares 0.10% Small Cap Stock Fund 0.15% Small Cap Stock Fund – Institutional Shares 0.10% Target Retirement Income Fund 0.00% Target Retirement 2020 Fund 0.00% Target Retirement 2030 Fund 0.00% Target Retirement 2040 Fund0.00% Target Retirement 2050 Fund 0.00% Target Retirement 2060 Fund 0.00% Tax Exempt Intermediate-Term Fund 0.15% Tax Exempt Long-Term Fund 0.15% Tax Exempt Money Market Fund 0.10% Tax Exempt Short-Term Fund 0.15% Treasury Money Market Trust 0.10% Total Return Strategy Fund 0.15% Total Return Strategy Fund – Institutional Shares0.10% Ultra Short-Term Bond Fund 0.15% Ultra Short-Term Bond Fund – Institutional Shares 0.10% Value Fund 0.15% Value Fund – Institutional Shares 0.10% Virginia Bond Fund 0.15% Virginia Money Market Fund 0.10% World Growth Fund 0.15% * The fee is computed daily and paid monthly, at an annual rate equal to 0.25%, and up to 0.10% of this fee shall be paid to BlackRock Advisers for subadministrative services. (a) The Trust shall pay AMCO a fee for each Fund, payable monthly in arrears, computed as a percentage of the average net assets of the Fund for such month at the rate set forth in this Exhibit. (b) The "average net assets" of the Fund for any month shall be equal to the quotient produced by dividing (i) the sum of the net assets of such Fund, determined in accordance with procedures established from time to time by or under the direction of the Board of Trustees of the Trust, for each calendar day of such month, by (ii) the number of such days. Exhibit h (xxii) SCHEDULE A TO FACILITY AGREEMENT LETTER FUNDS FOR WHOSE BENEFIT LOANS CAN BE BORROWED UNDER FACILITY AGREEMENT LETTER AND BORROWING LIMIT Borrower Funds* Maximum Percent of the Total Assets Which Can Be Borrowed Under Facility Agreement With CapCo USAA Mutual Funds Trust USAA Aggressive Growth 5% of Total Assets USAA Growth & Income ² USAA Income Stock ² USAA Short-Term Bond ² USAA Money Market ² USAA Growth ² USAA Income ² USAA S&P 500 Index ² USAA Science & Technology² USAA First Start Growth² USAA High Income ² USAA Intermediate-Term Bond² USAA Small Cap Stock ² USAA Extended Market Index² USAA Nasdaq-100 Index² USAA Capital Growth ² USAA Value ² USAA Cornerstone Moderately Aggressive ² USAA Precious Metals and Minerals² USAA International ² USAA World Growth² USAA Government Securities² USAA Treasury Money Market Trust ² USAA Emerging Markets ² USAA Growth and Tax Strategy² USAA Cornerstone Moderate² USAA Cornerstone Conservative “ USAA Cornerstone Moderately Conservative“ USAA Cornerstone Aggressive “ USAA Cornerstone Equity“ USAA Total Return Strategy² USAA Target Retirement 2020 Fund ² USAA Target Retirement 2030 Fund² USAA Target Retirement 2040 Fund² USAA Target Retirement 2050 Fund² USAA Target Retirement 2060 Fund“ USAA Target Retirement Income Fund² USAA Global Managed Volatility Fund² USAA Managed Allocation Fund² USAA Ultra Short-Term Bond Fund“ USAA Real Return Fund“ USAA Flexible Income Fund“ USAA Tax Exempt Long-Term ² USAA Tax Exempt Intermediate-Term² USAA Tax Exempt Short-Term² USAA Tax Exempt Money Market² USAA California Bond² USAA California Money Market² USAA New York Bond ² USAA New York Money Market² USAA Virginia Bond ² USAA Virginia Money Market² *includes all share classes Amended July 12, 2013 Schedule A EXHIBIT B EXHIBIT B TO FACILITY AGREEMENT LETTER BORROWER INFORMATION SHEET USAA MUTUAL FUNDS TRUST (BORROWER) ADDRESS FOR NOTICES AND OTHER COMMUNICATIONS TO THE BORROWER: 9800 Fredericksburg Road San Antonio, Texas 78288 (for Federal Express, 78240) Attention:R. Matthew Freund Senior Vice President, Investment Portfolio Management USAA Asset Management Company Telephone:(210) 498-7405 Cell phone:(210) 913-7405 Fax: (210) 498-6707 e-mail: matthew.freund@usaa.com Attention:John P. Toohey Vice President, Equity Investments USAA Asset Management Company Telephone:(210) 498-0494 Fax: (210) 498-4831 e-mail:john.toohey@usaa.com Attention:Roberto Galindo, Jr. Assistant Vice President Portfolio Accounting & Financial Administration USAA Asset Management Company Telephone:(210) 498-7261 Cell phone:(210) 913-7261 Fax: (210) 498-7819 e-mail:bob.galindo@usaa.com ADDRESS FOR BORROWING AND PAYMENTS: 9800 Fredericksburg Road San Antonio, Texas 78288 (for Federal Express, 78240) Attention: Roberto Galindo, Jr. Assistant Vice President Portfolio Accounting & Financial Administration USAA Asset Management Company Telephone:(210) 498-7261 Fax:(210) 498-7819 e-mail:bob.galindo@usaa.com INSTRUCTIONS FOR PAYMENTS TO BORROWER: WE PAY VIA: XFED FUNDSCHIPS Exhibit B TO:(PLEASE PLACE BANK NAME, CORRESPONDENT NAME (IF APPLICABLE), CHIPS AND/OR FED FUNDS ACCOUNT NUMBER BELOW) USAA MUTUAL FUNDS TRUST State Street Bank and Trust Company, Boston, Massachusetts ABA #011000028 USAA Aggressive Growth FundAcct.# 6938-502-9 USAA Growth & Income FundAcct.# 0022-334-7 USAA Income Stock FundAcct.# 0018-780-7 USAA Short-Term Bond FundAcct.# 6938-517-7 USAA Money Market FundAcct.# 6938-498-0 USAA Growth Fund Acct.# 6938-827-0 USAA Income Fund Acct.# 6938-494-9 USAA Science & Technology FundAcct.# 6938-515-1 USAA First Start Growth FundAcct.# 0020-571-6 USAA High- IncomeFundAcct.# 6938-576-3 USAA Intermediate-Term Bond FundAcct.# 6938-577-1 USAA Small Cap Stock FundAcct.# 0005-523-5 USAA Nasdaq-100 Index FundAcct.# 6938-794-2 USAA Capital Growth FundAcct.# 6938-796-7 USAA Value Fund Acct.# 6938-799-1 USAA Cornerstone Moderately AggressiveFundAcct.# 6938-814-8 USAA Precious Metals and Minerals FundAcct.# 6938-488-1 USAA International Fund Acct.# 6938-497-2 USAA World Growth FundAcct.# 6938-504-5 USAA Government Securities FundAcct.# 6938-486-5 USAA Treasury Money Market TrustAcct.# 6938-493-1 USAA Emerging Markets Fund Acct.# 6938-501-1 USAA Growth and Tax Strategy FundAcct.# 6938-820-5 USAA Cornerstone ModerateFundAcct.# 6938-825-4 USAA Cornerstone Conservative FundAcct.# 1018-671-6 USAA Cornerstone Moderately Conservative Fund Acct.# 1018-677-3 USAA Cornerstone Aggressive FundAcct.# 1018-666-6 USAA Cornerstone Equity FundAcct.# 1018-672-4 USAA Total Return Strategy FundAcct.# 0015-342-9 USAA Tax Exempt Long-Term FundAcct.# 6938-492-3 USAA Tax Exempt Intermediate-Term FundAcct.# 6938-496-4 USAA Tax Exempt Short-Term FundAcct.# 6938-500-3 USAA Tax Exempt Money Market FundAcct.# 6938-514-4 USAA California Bond FundAcct.# 6938-489-9 USAA California Money Market FundAcct.# 6938-491-5 USAA New York Bond FundAcct.# 6938-503-7 USAA New York Money Market FundAcct.# 6938-511-0 USAA Virginia Bond FundAcct.# 6938-512-8 USAA Virginia Money Market FundAcct.# 6938-513-6 USAA Target Retirement Income FundAcct.# 0044-953-8 USAA Target Retirement 2020 FundAcct.# 0044-954-6 USAA Target Retirement 2030 FundAcct.# 0044-955-3 USAA Target Retirement 2040 FundAcct.# 0044-956-1 USAA Target Retirement 2050 FundAcct.# 0044-957-9 USAA Target Retirement 2060 FundAcct.# USAA Global Managed Volatility FundAcct.# 0044-958-7 USAA Managed Allocation FundAcct.# 0057-239-6 USAA Ultra Short-Term Bond Fund Acct.# 1006-303-0 USAA Real Return Fund Acct.# 1006-304-8 USAA Flexible Income FundAcct.# Northern Trust Company, Chicago, Illinois ABA #071000152 USAA S&P 500 Index Fund-Member SharesAcct.# 800138-20 J P Morgan Chase Bank, New York, NY ABA #021000021 USAA Extended Market Index FundAcct.# P83544 ExhibitB Amended July 12, 2013
